                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                  No. 5:19-CV-329-FL

TINA ROBINSON,                                     )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )
                                                   )
ANDREW SAUL,                                       )
 Commissioner of Social Security,                  )
                                                   )
       Defendant.                                  )

                                            ORDER

       This matter is before the Court on plaintiff’s Motion for Summary Judgment and

defendant’s Motion for Remand to the Commissioner. Plaintiff’s counsel consented to the

defendant’s Motion for Remand.

       Accordingly, for good cause shown, the Court hereby reverses the Commissioner’s

decision under sentence four of 42 U.S.C. § 405(g) and remands the case to the Commissioner for

further proceedings. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v. Sullivan, 501

U.S. 89 (1991).

       SO ORDERED this 11th        day of       May              , 2020.




                                            Judge Louise W. Flanagan
                                            United States District Court




          Case 5:19-cv-00329-FL Document 27 Filed 05/11/20 Page 1 of 1
